DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        Oath/Declaration
2.   The oath/declaration filed on 03/31/2021 is acceptable.
                                                                 Priority
3.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                          Information Disclosure Statement
4.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 03/31/2021 and 08/08/2022.
                                                          Specification
5.    The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
                                             Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.    Claims 1, 7 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over LEE (U.S. Publication No. 2018/0151654 A1) in view of LEE et al., hereafter “LEE’110” (U.S. Publication No. 2017/0317110 A1).
      Regarding claim 1, LEE discloses a display panel, comprising: 
            a substrate (210); 
            a driving unit comprising a first transistor (220, para [0051]), the first transistor (220) comprising a first source electrode (221, para [0060]) and a first drain electrode (224, para [0062]); and 
            at least one light-emitting element (OLED 260, para [0051]), each of the at least one light-emitting element (OLED 260) comprising a first electrode (261), a light-emitting layer (organic layer 262 (para [0090]) including a light-emitting layer, see Fig. 5 and para [0066] in AKAGAWA et al. (U.S. Publication No. 2020/0227680 A1), and a second electrode (263, para [0090]) that are sequentially vertically stacked, and the first drain electrode (224) being located at a side of the first source electrode (221) close to the substrate (210),
            wherein the first source electrode (221) and the first drain electrode (22) are located at a side (bottom side) of the at least one light-emitting element (OLED 260) close to the substrate (210). and wherein a material of the first drain electrode (224) is different from a material of the first source electrode (221) (para [0068]) (e.g. Fig. 2).
      LEE discloses the features of the claimed invention as discussed above, but does not disclose the first electrode being connected to the first drain electrode through a first via.
     LEE’110, however, discloses the first electrode (pixel electrode PE) being connected to the first drain electrode (DE) through a first via (CNT1) (e.g. Figs. 3-4 and para [0141]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of LEE to provide the first electrode being connected to the first drain electrode through a first via as taught by LEE’110 for a purpose of improving the pixel electrode and the drain electrode connection reliability.
      Regarding claim 7, LEE and LEE’110 (citations to LEE unless otherwise noted) discloses wherein the first transistor (220) further comprises a first active layer (222, para [0064]) and the first drain electrode (224) is connected to the first active layer (222) through a fourth via (in layers 215/214/213) (Fig. 2).
      Regarding claim 20, LEE discloses a display device, comprising a display panel (2, Fig. 1 and para [0043]), comprising: 
            a substrate (210); 
            a driving unit comprising a first transistor (220, para [0051]), the first transistor (220) comprising a first source electrode (221, para [0060]) and a first drain electrode (224, para [0062]); and 
            at least one light-emitting element (OLED 260, para [0051]), each of the at least one light-emitting element (OLED 260) comprising a first electrode (261), a light-emitting layer (organic layer 262 (para [0090]) including a light-emitting layer, see Fig. 5 and para [0066] in AKAGAWA et al. (U.S. Publication No. 2020/0227680 A1), and a second electrode (263, para [0090]) that are sequentially vertically stacked, and the first drain electrode (224) being located at a side of the first source electrode (221) close to the substrate (210),
            wherein the first source electrode (221) and the first drain electrode (22) are located at a side (bottom side) of the at least one light-emitting element (OLED 260) close to the substrate (210). and wherein a material of the first drain electrode (224) is different from a material of the first source electrode (221) (para [0068]) (e.g. Fig. 2).
      LEE discloses the features of the claimed invention as discussed above, but does not disclose the first electrode being connected to the first drain electrode through a first via.
     LEE’110, however, discloses the first electrode (pixel electrode PE) being connected to the first drain electrode (DE) through a first via (CNT1) (e.g. Figs. 3-4 and para [0141]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of LEE to provide the first electrode being connected to the first drain electrode through a first via as taught by LEE’110 for a purpose of improving the pixel electrode and the drain electrode connection reliability.
                                                      Allowable Subject Matter
7.    The following is a statement of reason for the indication of allowable subject matter:
        Claims 2-6 and 8-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose wherein the first transistor further comprises a second drain electrode and a first active layer, the first drain electrode is connected to the first active layer through the second drain electrode, and the first drain electrode is connected to the second drain electrode through a second via as cited in claim 2 and wherein the first transistor further comprises a first gate electrode located at the side of the first source electrode close to the substrate, and the first active layer is located between the first gate electrode and the substrate; wherein the driving unit further comprises a storage capacitor that comprises a first electrode plate and a second electrode plate, the first electrode plate and the first gate electrode are located in a same layer, and the second electrode plate is located between the first gate electrode and the first source electrode; and wherein the first drain electrode and one of the first gate electrode and the second electrode plate are located in a same layer as cited in claim 8 and wherein the first transistor comprises a first active layer containing silicon; wherein the driving unit further comprises a second transistor, and the second transistor comprises a second source electrode, a third drain electrode, a second gate electrode, and a second active layer; wherein the second active layer comprises an oxide semiconductor and is located at a side of the first active layer facing away from the substrate, and the second source electrode, the third drain electrode, and the first source electrode are located in a same layer; wherein the second gate electrode is located between the second active layer and the second source electrode, or located between the second active layer and the first active layer; and wherein the first drain electrode and the second gate electrode are located in a same layer, or the first drain electrode and the second active layer are located in a same layer as cited in claim 10 and further comprising: a light shielding layer located between the first drain electrode and the first electrode and made of a material different from the material of the first drain electrode, wherein at least one first opening is formed in the light shielding layer, and an orthographic projection of the first via on the substrate is located within an orthographic projection of one of the at least one first opening on the substrate as cited in claim 11.
        Claims 3-6, 9 and 12-19 are directly or indirectly depend on claims 2 and 11, then, they also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                               Conclusion
8.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUC T DANG/Primary Examiner, Art Unit 2892